ON MOTION
ORDER
Delta Electronics, Inc., Delta Products Corp., Murata Electronics North America, Inc., Murata Manufacturing Co., Ltd., Mu-i'ata Power Solutions, Inc., and Power-One, Inc. (Delta) submit a motion for a stay, pending appeal, of the injunction entered by the United States District Court for the Eastern District of Texas.
Upon consideration thereof,
It Is Ordered That:
Synqor, Inc. is directed to respond no later than February 4, 2011. The injunction is temporarily stayed to the extent that it applies to products described in Delta’s motion that Delta asserts are sold to Fujitsu Ltd., Fujitsu Network Communications, Inc. and them affiliates and contract manufacturers and to Cisco Systems, Inc., pending this court’s consideration of the papers submitted.